

116 HR 6644 IH: To require group health plans and health insurance issuers offering group or individual health insurance coverage to provide coverage for services furnished via telehealth if such services would be covered if furnished in-person during the COVID-19 emergency.
U.S. House of Representatives
2020-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6644IN THE HOUSE OF REPRESENTATIVESApril 28, 2020Ms. Schrier (for herself, Mr. David P. Roe of Tennessee, Mr. Morelle, and Mr. Van Drew) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require group health plans and health insurance issuers offering group or individual health insurance coverage to provide coverage for services furnished via telehealth if such services would be covered if furnished in-person during the COVID-19 emergency.1.Requiring group health plans and health insurance issuers offering group or individual health insurance coverage to provide coverage for services furnished via telehealth if such services would be covered if furnished in-person during the COVID-19 emergency(a)In generalDuring any portion of the emergency period described in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)), notwithstanding sections 2703 and 2715(d)(4) of the Public Health Service Act (42 U.S.C. 300gg–2, 300gg–15(d)(4)), a group health plan and a health insurance issuer offering group health insurance coverage, including a grandfathered health plan (as defined in section 1251(e) of the Patient Protection and Affordable Care Act (42 U.S.C. 18011(e)))—(1)shall—(A)provide benefits under such plan or such coverage for any eligible service (as defined in subsection (c)), including a mental health and substance use disorder service, furnished via a qualifying telecommunications system (as defined in subsection (c)) by a health care provider to an individual who is a participant, beneficiary, or enrollee under such plan or such coverage, notwithstanding that such provider furnishing such service is not at the same location as the individual;(B)so provide such benefits for such service under the same terms and with application of the same cost-sharing requirements (including a deductible, copayment, or coinsurance) as would apply if such service were furnished by such provider to such individual in-person; (C)reimburse such provider for such service in an amount equal to the amount of reimbursement for such service had such service been furnished by such provider to such individual in-person; (D)not impose any requirement under such plan or coverage that such provider have a prior relationship with such individual; and(E)not restrict the ability of any health care provider with a contractual relationship for furnishing an eligible service under such plan or coverage from furnishing such service via a qualifying telecommunications system, and shall not establish incentives or penalties under such plan or coverage for receiving such an eligible service from such a provider via such a system; and(2)may waive any cost-sharing requirement (including application of a deductible, copayment, or coinsurance) for an item or service furnished for purposes of diagnosing or treating COVID-19, including any such service that is an eligible service furnished via a qualifying telecommunications system.(b)ApplicationThe provisions of this section shall be applied by the Secretary of Health and Human Services, Secretary of Labor, and Secretary of the Treasury to group health plans and health insurance issuers offering group or individual health insurance coverage as if included in the provisions of part A of title XXVII of the Public Health Service Act, part 7 of the Employee Retirement Income Security Act of 1974, and subchapter B of chapter 100 of the Internal Revenue Code of 1986, as applicable.(c)DefinitionsIn this section:(1)Eligible serviceThe term eligible service means, with respect to a group health plan and a health insurance issuer offering group or individual health insurance coverage, a service—(A)for which benefits are provided under such plan or such coverage when such service is furnished in-person;(B)that is medically necessary (as determined by the health care provider furnishing such service); and(C)that is able to be safely and effectively furnished via a telecommunications system.(2)Health insurance termsThe terms group health plan, health insurance issuer, group health insurance coverage, and individual health insurance coverage have the meanings given such terms in section 2791 of the Public Health Service Act (42 U.S.C. 300gg–91), section 733 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1191b), and section 9832 of the Internal Revenue Code of 1986, as applicable.(3)Qualifying telecommunications systemThe term qualifying telecommunications system means a telecommunications system that includes, at a minimum, audio capabilities permitting two-way, real-time interactive communication between the individual receiving an eligible service via such system and the health care provider furnishing such system, including a telephone, vi­de­o­con­fer­enc­ing system, internet communications system, streaming media communications system, and such other systems as specified by the Secretary of Health and Human Services.(d)Effective dateThis section shall apply with respect to items and services furnished on or after the first day of the emergency period described in subsection (a). 